Citation Nr: 0804179	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-43 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable evaluation for chronic 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel







INTRODUCTION


The veteran served on active duty from March 1985 to May 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision from the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In his substantive appeal received by the New Orleans RO in 
October 2004, the veteran requested a hearing on appeal 
before a Veterans Law Judge at the RO (Travel Board hearing).  
VA letters sent to addresses of record, informing the veteran 
that such hearing had been scheduled at the Nashville RO for 
March 29, 2007, were not returned.  However, the veteran 
failed to appear for the scheduled hearing.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  VA's duty to assist the 
veteran includes obtaining relevant medical records and a 
thorough and contemporaneous medical examination in order to 
determine the nature and extent of the veteran's disability.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

The veteran contends that his service-connected chronic 
lumbosacral strain, currently evaluated as noncompensable, is 
worse and he should be entitled to a compensable evaluation.  
VA treatment records of August 2006 from the New Orleans VA 
Medical Center (VAMC) indicate the veteran had a fusion of 
the L2-3 vertebrae at the Central Alabama Veterans Health 
Care System, but those records were unavailable at the time, 
and the most recent VA medical examination of record is from 
August 2005, which predates the fusion.

After the receipt of such records, the veteran should be 
scheduled for orthopedic and neurological examinations to 
ascertain the nature and extent of his chronic lumbosacral 
strain.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for chronic lumbosacral 
spine and/or fusion of the L-2-3 
vertebrae since his claim for an 
increased rating in October 2003.  The VA 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if not 
already in the claims file.  In 
particular, VA should obtain missing 
records from the Central Alabama Veterans 
Health Care System from August 2005 
through the present.  If records are 
unavailable, please have the health care 
provider so indicate.

2.  The AOJ should schedule the veteran 
for VA orthopedic/neurological 
examination(s), by an appropriate 
specialist, to determine the nature and 
extent of his service-connected chronic 
lumbosacral strain.  The claims file 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should be 
provided the applicable diagnostic codes 
for lumbosacral spine disabilities under 
38 C.F.R. §§ 4.71a (2007).  The examiner 
should state the findings in conformity 
with the applicable criteria presented.  
Such tests as the examining physician 
deems necessary should be performed.  The 
examination should include complete 
observations of the range of motion of 
the affected areas.  All findings should 
be reported.

The examiner should determine whether the 
spine exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional ranges 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional ranges 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also record any objective displays of 
pain.  The examiner should identify 
manifestations of the veteran's service- 
connected disability and distinguish 
those manifestations from any coexisting 
nonservice-connected disabilities.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.

3.  After completion of the above, the 
AOJ should readjudicate the veteran's 
claim. The veteran's claim for a 
compensable evaluation for service-
connected chronic lumbosacral strain 
should be considered in light of DeLuca 
v. Brown, 8 Vet. App. 202 (1995), and 
provisions of 38 C.F.R. §§ 4.40, 4.45 
(2007).  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



